IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL UNION OF : CIVIL ACTION
PAINTERS AND ALLIED TRADES

DISTRICT COUNCIL NO. 21

HEALTH AND WELFARE FUND, et

al,

v. : NO. 18-3480

SERVICE PAINTING, INC., et al.

ORDER
AND NOW, this 16" day of May 2019, upon considering the Plaintiffs’ Motion for

judgment (ECF Doc. No. 30) on its default against Defendant Nick Garavelas under the Employee
Retirement Income Security Act for unpaid employee contributions under a collective bargaining
agreement, Defendant Garavelas’ Response (ECF Doc. No. 36), Plaintiff's Reply (ECF Doc. No.
37), the parties’ post-hearing briefing (ECF Doc. Nos. 43, 44), after evaluating the credibility of
witnesses and adduced exhibits at our evidentiary hearing, and for reasons in the accompanying

Memorandum, it is ORDERED:

l. Plaintiffs’ Motion for judgment (ECF Doc. No. 30) is GRANTED in part and
DENIED in part;

2. We enter JUDGMENT against Defendant Nick Garavelas in favor of the Plaintiffs
for $472,093.96; and,

3. The Clerk of Court shall return this case to our suspense docket while we await

resolution of the co-defendant’s bankruptcy proceeding.

key,

KEARNEY].
